UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2016 OR ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. Exact name of each Registrant as specified in its charter, state of incorporation, address of principal executive offices, telephone number I.R.S.Employer Identification Number 1-5007 TAMPA ELECTRIC COMPANY 59-0475140 (a Florida corporation) TECO Plaza 702 N. Franklin Street Tampa, Florida 33602 (813) 228-1111 Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if Tampa Electric Company is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES☐NO☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YES☐NO☒ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES☒NO☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES☒NO☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☒ Indicate by check mark whether Tampa Electric Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☒ Smallerreportingcompany ☐ Indicate by check mark whether Tampa Electric Company is a shell company (as defined in Rule 12b-2 of the Act). YES☐NO☒ The aggregate market value of Tampa Electric Company’s common stock held by non-affiliates of the registrant as of June30, 2016 was zero. As of February 8, 2017, there were 10 shares of Tampa Electric Company’s common stock issued and outstanding, all of which were held, beneficially and of record, by TECO Energy, Inc. DEFINITIONS Acronyms and defined terms used in this and other filings with the U.S. Securities and Exchange Commission include the following: Term Meaning ABS asset-backed security ADR American depository receipts AFUDC allowance for funds used during construction AFUDC-debt debt component of allowance for funds used during construction AFUDC-equity equity component of allowance for funds used during construction AMT alternative minimum tax AOCI accumulated other comprehensive income APBO accumulated postretirement benefit obligation ARO asset retirement obligation BACT Best Available Control Technology CAIR Clean Air Interstate Rule CCRs coal combustion residuals CMO collateralized mortgage obligation CNG compressed natural gas CPI consumer price index CSAPR Cross State Air Pollution Rule CO2 carbon dioxide CT combustion turbine ECRC environmental cost recovery clause EEI Edison Electric Institute EGWP Employee Group Waiver Plan Emera Emera Inc., a geographically diverse energy and services company headquartered in Nova Scotia, Canada EPA U.S. Environmental Protection Agency ERISA Employee Retirement Income Security Act EROA expected return on plan assets EUSHI Emera US Holdings Inc., a wholly owned subsidiary of Emera, which is the sole shareholder of TECO Energy’s common stock FASB Financial Accounting Standards Board FDEP Florida Department of Environmental Protection FERC Federal Energy Regulatory Commission FPSC Florida Public Service Commission GHG greenhouse gas(es) HAFTA Highway and Transportation Funding Act HCIDA Hillsborough County Industrial Development Authority IGCC integrated gasification combined-cycle IOU investor owned utility IRS Internal Revenue Service ISDA International Swaps and Derivatives Association ITCs investment tax credits KW kilowatt(s) MAP-21 Moving Ahead for Progress in the 21st Century Act MBS mortgage-backed securities MD&A the section of this report entitled Management’s Discussion and Analysis of Financial Condition and Results of Operations Merger Merger of Merger Sub Company with and into TECO Energy, with TECO Energy as the surviving corporation MGP manufactured gas plant Merger Agreement Agreement and Plan of Merger dated September 4, 2015, by and among TECO Energy, Emera and Merger Sub Company Merger Sub Company Emera US Inc., a Florida corporation MMA The Medicare Prescription Drug, Improvement and Modernization Act of 2003 MMBTU one million British Thermal Units MRV market-related value MW megawatt(s) MWH megawatt-hour(s) NAESB North American Energy Standards Board 3 Term Meaning NAV net asset value NMGC New Mexico Gas Company, Inc. Note Note to consolidated financial statements NOx nitrogen oxide NPNS normal purchase normal sale NYMEX New York Mercantile Exchange O&Mexpenses operations and maintenance expenses OCI other comprehensive income OPC Office of Public Counsel OPEB other postretirement benefits OTC over-the-counter PBGC Pension Benefit Guarantee Corporation PBO postretirement benefit obligation PGA purchased gas adjustment PGS Peoples Gas System, the gas division of Tampa Electric Company PPA power purchase agreement PPSA Power Plant Siting Act PRP potentially responsible party R&D research and development REIT real estate investment trust RFP request for proposal ROE return on common equity RegulatoryROE return on common equity as determined for regulatory purposes ROW rights-of-way S&P Standard and Poor’s SCR selective catalytic reduction SEC U.S. Securities and Exchange Commission SO2 sulfur dioxide SERP Supplemental Executive Retirement Plan STIF short-term investment fund Tampa Electric Tampa Electric, the electric division of Tampa Electric Company TEC Tampa Electric Company TECO Energy TECO Energy, Inc., the direct parent company of Tampa Electric Company TSI TECO Services, Inc. U.S. GAAP generally accepted accounting principles in the United States VIE variable interest entity WRERA The Worker, Retiree and Employer Recovery Act of 2008 4 PART I Item1. BUSINESS.
